ICJ_104_LaGrand_DEU_USA_2001-06-27_JUD_01_ME_02_EN.txt. 518

SEPARATE OPINION OF VICE-PRESIDENT SHI

Operative paragraph 128 (3) of the Judgment — Whether Article 36, para-
graph I (b), of the Vienna Convention creates individual rights — The Court's
interpretation of the subparagraph — Clarity of text and “rules of interpreta-
tion” — Text of Article 36, paragraph I (b), in the context and in light of the
object and purpose of the Convention — Travaux préparatoires of Article 36,
paragraph 1 (b) — The Court's interpretation of Article 36, paragraph 2 —
Explanation of my vote on operative paragraph 128 (7) of the Judgment.

1. It was with a certain reluctance that I voted in favour of operative
paragraph 128 (3) and (4) of the Court’s Judgment. The main reason for
this is my belief that the Court’s findings in these two paragraphs were
based on a debatable interpretation of Article 36 of the Vienna Conven-
tion on Consular Relations (hereinafter called “the Convention”).

2. In operative paragraph 128 (3), the Court finds that

“by not informing Karl and Walter LaGrand without delay follow-
ing their arrest of their rights under Article 36, paragraph | (5), of
the Convention, and by thereby depriving the Federal Republic
of Germany of the possibility, in a timely fashion, to render the
assistance provided for by the Convention to the individuals con-
cerned, the United States of America violated its obligations to the
Federal Republic of Germany and to the LaGrand brothers under
Article 36, paragraph 1”.

I fully agree with the Court that the United States violated its obli-
gations to Germany under Article 36, paragraph 1, of the Convention.
However, I have doubts as to the Court’s finding that the United States
also violated its obligations to the LaGrand brothers. The Court’s deci-
sion is a consequence of its interpretation of Article 36, paragraph 1,
in particular subparagraph (6), of the Convention, regarding the differ-
ences between the Applicant and the Respondent as to whether that sub-
paragraph creates individual rights in addition to the rights appertaining
to the States parties.

Germany claimed that:

“the right to be informed upon arrest of the rights under
Art. 36 (1) (6) of the Vienna Convention does not only reflect a
right of the sending State (and home State of the individuals
involved) towards the receiving State but also is an individual right
of every national of a foreign State party to the Vienna Convention

56
519 LAGRAND (SEP. OP. SHI)

entering the territory of another State party” (Memorial of Germany,
Vol. I, p. 116, para. 4.91).

Whereas the United States contended that

“rights of consular notification and access under the Vienna Con-
vention in any event are rights of States, not individuals. Clearly
they can benefit individuals by permitting — not requiring — States
to offer them consular assistance, but the Convention’s role is not to
articulate or confer individual rights” (Counter-Memorial of the
United States, p. 81, para. 97).

3. In paragraph 77 of the Judgment, the Court, basing its interpreta-
tion of the subparagraph on the clarity of meaning of the text of the pro-
vision read in context, upheld that claim by Germany. [ can readily
accept this finding of the Court only if its interpretation of Article 36,
paragraph 1 (b), is appropriate in the present case. Undoubtedly, the
Court’s interpretation is consistent with the well-known jurisprudence of
this Court and of its predecessor that, if the relevant words in their natu-
ral and ordinary meaning make sense in their context, that is the end of
the matter and there is no need to resort to other methods of interpreta-
tion (Competence of the General Assembly for the Admission of a State to
the United Nations, Advisory Opinion, LC.J. Reports 1950, p. 8). How-
ever, in my view, indiscriminate reliance on such a dictum in any circum-
stances may not always be dependable or helpful in determining the true
intention of the parties to a treaty. It can happen that for one reason or
another — e.g., hasty or careless drafting, last-minute compromise in
negotiations — the meaning clearly apparent from the text does not
necessarily reflect that which the parties intended it to bear. Recourse to
customary rules of interpretation as reflected in Article 31 of the Vienna
Convention on the Law of Treaties may seem superfluous when the nor-
mal meaning of the text appears to be clear, but it does serve as a double
check to prevent any possibility of misinterpretation. In fact, in the
case concerning the Arbitral Award of 31 July 1989 (Guinea Bissau v.
Senegal) the Court, while affirming its dictum in its Advisory Opinion
referred to above, stated that the rule of interpretation according to the
natural and ordinary meaning of the words employed is not an absolute
one and referred to a pronouncement in the case concerning South West
Africa as follows:

“Where such a method of interpretation results in a meaning
incompatible with the spirit, purpose and context of the clause
or instrument in which the words are contained, no reliance can be
validly placed on it.” (Preliminary Objections, Judgment, 1 CJ.
Reports 1962, p. 336).

57
520 LAGRAND (SEP. OP. SHI)

It may also be relevant to quote the following passage from
Oppenheim’s International Law (9th ed., 1992, Vol. I, p. 1267):

“The purpose of interpreting a treaty is to establish the meaning
of the text which the parties must be taken to have intended it to
bear in relation to the circumstances with reference to which the
question of interpretation has arisen. It is frequently stated that if
the meaning of a treaty is sufficiently clear from its text, there is no
occasion to resort to ‘rules of interpretation’ in order to elucidate the
meaning. Such a proposition is, however, of limited usefulness. The
finding whether a treaty is clear or not is not the starting point but
the result of the process of interpretation. It is not clarity in the
abstract which is to be ascertained, but clarity in relation to particu-
lar circumstances and there are few treaty provisions for which cir-
cumstances cannot be envisaged in which their clarity could be put
in question.”

4. In the present case, both the Applicant and the Respondent had no
divergence of views as to the normal meaning of the words of Article 36,
paragraph | (5). However, the Parties reached differing conclusions on
the interpretation of the subparagraph. In these circumstances I wonder
whether it is proper for the Court, in approaching the issue, to place so
much emphasis on the purported clarity of language of the provision,
putting aside altogether the customary rules of interpretation. In my view
it is not unreasonable for the United States to contend that the rights of
nationals of the sending State under detention or arrest to consular noti-
fication and access under paragraph | (5) are not independent of, but
rather are derived from, the right of the State party to protect and assist
its nationals under the Convention, if the subparagraph is read, as the
United States reads it, in context and in the light of the object and pur-
pose of the Convention.

5. In the first place, the very title of the Convention is none other than
the “Vienna Convention on Consular Relations”. And the object and
purpose of the conclusion of an international convention on consular
relations as indicated in the preamble is to “contribute to the develop-
ment of friendly relations among nations”. Nowhere in the Preamble of
the Convention is reference made to the creation of rights of individuals
under the Convention.

6. Secondly, Article 36, which bears the title “Communications and
contact with nationals of the sending State”, begins with the words:
“With a view to facilitating the exercise of consular functions relating to
nationals of the sending State”. This clause serves as the chapeau govern-
ing all the paragraphs of the Article, including paragraph 1 (6), where
“rights” of the concerned nationals of the sending State are provided.
Clearly, the effect of this clause is to limit the scope of Article 36 to facili-
tation of the exercise of consular functions relating to nationals of the
sending State. It is unfortunate that paragraph 77 of the Judgment made

58
$21 LAGRAND (SEP. OP. SHI)

no mention of the chapeau of the Article, as if it were irrelevant to the
context of paragraph | (6).

7. Thirdly, according to Article 5 of the Convention, consular func-
tions consist inter alia in “protecting in the receiving State the interests of
the sending State and of its nationals, both individuals and bodies cor-
porate, within the limits permitted by international law” (Art. 5 {a)) and
“helping and assisting nationals, both individuals and bodies corporate,
of the sending State” (Art. 5 (e)). Article 36, paragraph 1, and specifi-
cally subparagraph (b}, has to be read in the context of these consular
functions provided for in Article 5. It is obvious that there cannot be
rights to consular notification and access if consular relations do not exist
between the States concerned, or if rights of the sending State to protect
and assist its nationals do not exist.

8. Finally, it is clear, as the United States has contended, that the
travaux préparatoires of the 1963 Vienna Conference on Consular Rela-
tions do not confirm that Article 36, paragraph | {b), is intended to cre-
ate individual rights (Counter-Memorial of the United States, pp. 82-84,
paras. 99-100). Indeed, during the negotiating sessions of Article 36,
the delegation of Venezuela objected to the opening statement of para-
graph 1 (a) of the International Law Commission draft, concerning the
right of nationals of the sending State to communicate with and to have
access to the competent consulate, contending that it was inappropriate
in a convention on consular relations, and that “foreign nationals in the
receiving State should be under the jurisdiction of that State and should
not come within the scope of a convention on consular relations” (United
Nations Conference on Consular Relations, 1963, Vol. I, p. 331, para. 32).
In the end, on the motion of Venezuela, Ecuador, Spain, Chile and Italy,
the Second Committee of the Conference decided to reverse the original
order of Article 36, paragraph | (a), of the International Law Commis-
sion draft, so that the subparagraph refers first to the right of consular
officers to communicate with and to have access to nationals of the send-
ing State, and secondly to the right of nationals of the sending State to
have the same freedom with respect to communication with and access to
consular officers of the sending State (ibid., p. 334, para. 2, and p. 336,
para. 22).

9. This reversal of order in Article 36, paragraph 1 (a), confirms the
interpretation of that subparagraph in the context and in the light of the
object and purpose of the Convention. Thus, there are good grounds for
the contention by the United States in its Counter-Memorial that

“That reversal underscores the fundamental point, that the posi-
tion of the individual under the Convention derives from the right of
the State party to the Convention, acting through its consular officer,
to communicate with its nationals. The treatment due to individuals

59
522 LAGRAND (SEP. OP. SHI)

is inextricably linked to and derived from the right of the State.”
(Counter-Memorial of the United States, p. 84, para. 100.)

10. Furthermore, the original International Law Commission draft
Article 36, paragraph 1 (6), makes mandatory the obligation of the
receiving State to inform the competent consulate of the sending State in
case of detention of a national of that State. It reads:

“(b} The competent authorities shall, without undue delay,
inform the competent consulate of the sending State, if within its dis-
trict, a national of that State is committed to prison or to custody
pending trial or is detained in any other manner. Any communica-
tions addressed to the consulate by the person in prison, custody or
detention shall also be forwarded by the said authorities without
undue delay.” (Yearbook of the International Law Commission,
1961, Vol. II, p. 112.)

11. During the negotiating sessions of the Vienna Conference, a
number of delegations stressed the importance of the draft subparagraph.
Thus, the delegation of Tunisia stated that it

“regarded paragraph 1 /b) as one of the most important in the
draft. It was related to article 5 (Consular functions), . . . Detention
(and he agreed with the French representative that arrest should also
be included) was a serious infringement of the freedom and dignity
of the individual. It was therefore unthinkable that the consul of the
sending State should not be notified, and the obligation of the
receiving State to notify him should be firmly established, for it was
possible that in certain circumstances the foreign national might be
unable to inform the consul and ask him for help and protection.”
(United Nations Conference on Consular Relations, 1963, Vol. I,
p. 339.)

The delegation of the United Kingdom also stated that

“The rights of communication and contact with the nationals of
sending States defined in article 36 were especially important for the
persons under detention referred to in sub-paragraph (6). Such per-
sons were obviously in very special need of consular help and the
notification stipulated in sub-paragraph (b) was in many cases a
necessary condition for providing it.” (/hid. )

12. However, during the negotiating sessions, this draft provision
mainly aroused two different reactions. Quite a number of States, though
in agreement with the formulation of the principle in the draft, were
much concerned about the heavy burden that the mandatory consular
notification would impose on the receiving State, particularly on those
States on whose territories there are a sizeable number of resident aliens

60
523 LAGRAND (SEP. OP. SHI)

and foreign tourists or other short-term visitors. There were also some
delegations, at least partly motivated by the then Cold War mentality,
who would have liked the subparagraph to reflect the free will of the
detained or arrested person to state whether or not he or she wished to be
approached by consular officials of his or her country.

13. In these circumstances, a seventeen-States amendment to para-
graph | (6) was put forward before the Conference. The delegation of
Tunisia, representing the sponsors of the amendment, stated that

“As far as sub-paragraph (b) was concerned, the sponsors had
introduced the initial proviso ‘unless he expressly opposes it’, thereby
relieving the receiving State of the automatic duty to inform the con-
sul of the arrest of the person concerned. The reason for that proviso
was the need to take into consideration the prisoner’s own freedom
of choice. It had been argued that in some cases a prisoner might not
wish the consul to know that he had been in prison. The sponsors
had hesitated at first; they had, however, ultimately agreed to take
that point into account, but with appropriate safeguards. It was for
that reason that the proviso was so drafted that the duty to notify
would exist unless the person concerned explicitly stated that he did
not wish the consul to be advised.” (United Nations Conference on
Consular Relations, 1963, Vol. I, p. 82, para. 56.)

14. In response to this proposed amendment, the delegation of the
United Arab Republic introduced a twenty-States joint amendment which
would replace in paragraph 1 (6) the words “unless he expressly opposes
it” by the words “if he so requests”. Explaining the amendment, the
delegation of the United Arab Republic stated that

“The purpose of the amendment was to lessen the burden on the
authorities of receiving Sates, especially those which had large num-
bers of resident aliens or which received many tourists and visitors.
The language proposed in the joint amendment would ensure that
the authorities of the receiving State would not be blamed if. owning
to pressure of work or to other circumstances, there was a failure to
report the arrest of a national of the sending State.” (United Nations
Conference on Consular Relations, 1963, Vol. I, p. 82, para. 62.)

15. The result of the debate was the adoption of the 20 States’ amend-
ment with the insertion of the words “if he so requests” at the beginning
of the subparagraph. The last sentence of Article 36, paragraph | (b), ie.
the provision that the competent authorities of the receiving State “shall
inform the person concerned without delay of his rights” (United Nations
Conference on Consular Relations, 1963, Vol. 1, pp. 336-343) was inserted
belatedly as a compromise between the aforesaid two opposing views.

61
524 LAGRAND (SEP. OP. SHI)

Thus, it is not possible to conclude from the negotiating history that
Article 36, paragraph 1 (5), was intended by the negotiators to create
individual rights. Moreover, if one keeps in mind that the general tone
and thrust of the debate of the entire Conference concentrated on the
consular functions and their practicability, the better view would be
that no creation of any individual rights independent of rights of States
was envisaged by the Conference.

16. With respect to operative paragraph 128 (4) of the Judgment, the
Court’s finding is a consequence of its interpretation of Article 36, para-
graph 2, of the Convention.

Article 36, paragraph 2, of the Convention provides:

“The rights referred to in paragraph | of this article shall be exer-
cised in conformity with the laws and regulations of the receiving
State, subject to the proviso, however, that the said laws and regu-
lations must enable full effect to be given to the purposes for which
the rights accorded under this article are intended.”

In the Court’s view, since Article 36, paragraph 1, creates individual
rights for the detained person in addition to the rights accorded the send-
ing State, the reference in paragraph 2 of the Article to rights referred to
in paragraph | of this Article “must be read as applying not only to the
rights of the sending State, but also to the rights of the detained indi-
vidual” (paragraph 89 of the Judgment).

As I have shown above, the view that Article 36, paragraph 1, specifi-
cally subparagraph (4), creates individual rights is at the very least a
questionable one. It follows that the Court’s finding in regard to the
reference to “rights” in paragraph 2 is also questionable.

17. Finally, 1 should like to make it clear that it was not for reasons
relating to the legal consequences of the breach of Article 36, para-
graph 1 (6), that I voted in favour of operative paragraph 128 (7) of the
Judgment. This operative paragraph is of particular significance in a case
where a sentence of death is imposed, which is not only a punishment of
a severe nature, but also one of an irreversible nature. Every possible
measure should therefore be taken to prevent injustice or an error in con-
viction or sentencing. Out of this consideration, [ voted in favour.

(Signed) Sut Jiuyong.

62
